                        UNITED STATES DISTRICT COURT

                 FOR THE WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

CARRIUS L. WILLIAMS                               CIVIL ACTION NO. 18-1299-P

VERSUS                                            JUDGE DOUGHTY

MELVIN SMITH, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s civil rights

claims seeking monetary damages for his allegedly unconstitutional conviction and

sentence be DISMISSED WITH PREJUDICE as frivolous under 28 U.S.C. § 1915(e)

until such time as the Heck conditions are met.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s

request for habeas relief be DISMISSED WITHOUT PREJUDICE for failure to exhaust

state court remedies.

       THUS DONE AND SIGNED, in chambers, in Monroe, Louisiana, on this 10th

day of September, 2019.

                                           ______________________________________
                                                  TERRY A. DOUGHTY
                                             UNITED STATES DISTRICT JUDGE
